ACCEPTED
                                                                                                                        14-14-00859-CV
                                                                                                        FOURTEENTH COURT OF APPEALS
                                                                                                                     HOUSTON, TEXAS
                                                                                                                  12/10/2015 1:19:35 PM
                                                                                                                  CHRISTOPHER PRINE
                                                                                                                                 CLERK




                                       Thompson, Coe, Cousins & Irons, L.L.P.
                                                  Attorneys and Counselors
                                                                                                    FILED IN
                                                                                             14th COURT OF APPEALS
Andrew L. Johnson                                                                               HOUSTON, TEXASAustin
Direct Dial: (713) 403-8205                                                                  12/10/2015 1:19:35 PM Dallas
ajohnson@thompsoncoe.com                                                                                          Houston
                                                                                             CHRISTOPHER A.Los  PRINE
                                                                                                                   Angeles
                                                                                                      Clerk      Saint Paul


                                                  December 10, 2015




    Christopher A. Prine, Clerk
    Fourteenth Court of Appeals
    301 Fannin, Suite 245
    Houston, Texas 77002


             Re:      No. 14-14-00859-CV; American Risk Insurance Company, Inc. v. Veronica
                      Serpikova; In the Court of Appeals for the Fourteenth District of Texas, Houston
                      Trial Court No.: 2013-14955

    Dear Mr. Prine:

           This correspondence is to advise the Court and Appellee that Andrew L. Johnson will
    present oral argument on behalf of Appellant American Risk Insurance on Tuesday, December
    15, 2015. This is a change from Appellant’s earlier letter indicating that Kevin F. Risley will
    present oral argument.

             Thank you.

                                                                   Sincerely,

                                                                   /s/ Andrew L. Johnson

                                                                   Andrew L. Johnson




                    OneOne
                        Riverway | Suite
                           Riverway      1400
                                    | Suite   | Houston,
                                            1400         TXTX
                                                 | Houston, 77056 | (713)
                                                               77056      403-8210
                                                                     | (713)       | Fax:
                                                                             403-8210     (713)
                                                                                      | Fax:    403-8299
                                                                                             (713) 403-8299